 Case 1:15-cr-00034-JPJ Document 170 Filed 04/15/20 Page 1 of 1 Pageid#: 915




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

UNITED STATES OF AMERICA                      )
                                              )
                                              )     Case No. 1:15CR00034-001
                                              )
v.                                            )         FINAL ORDER
                                              )
JOSHUA ROBERT BERRY,                          )     By: James P. Jones
                                              )     United States District Judge
                Defendant.                    )


      For the reasons stated in the Opinion accompanying this Final Order, it is

ORDERED that the Motion pursuant to 28 U.S.C. § 2255 is DENIED. Based

upon the court’s finding that the defendant has not made the requisite showing of

denial of a substantial right, it is further ORDERED that a certificate of

appealability is DENIED.


                                           ENTER: April 15, 2020

                                           /s/ JAMES P. JONES
                                           United States District Judge
